                Case 1:19-cr-10117-IT Document 444 Filed 09/13/19 Page 1 of 4




From:Tacoma Urban Performing Arts Center TUPAC
       <office©tacomaupac.org>
Date: 09/12/2019 09:27 PM
Subject:    Felicity Huffman



Judge Talwani --

This is the first letter I have ever written to a judge, and I am not up on the protocol, so here
goes --

One would think I would not be writing you in light of the fact I am the Executive Director of a
Performing Arts Organization where our mission is to elevate marginalized children in arts
education. The children we focus on have many obstacles that normally prevent them from
experiencing high quality arts experiences.

I have had the pleasure of working with Felicity Huffman on a short film, House Hunting,
where she donated her time and talents to help an aspiring filmmaker make her first film.
Felicity was there every day working as hard as she would on a big budget film or television
show. She was engaging and generous with her time, all the while working for the love of the
art.

My next encounter with Ms. Huffman was on Season 2 of Desperate Housewives, where I
worked as the Boom Operator on the 2nd Unit. There was an actress on the show, with whom
I had worked with on a Top Television Show for the entire First Season, where I was the
Assistant to the Executive Producer.
This particular actress and I knew each other very well, I had even choreographed an
Episode of an episode of the show featuring this actress dancing and singing.

My first day of working on Season 2 of Desperate Housewives, this actress snubbed me and
pretended not to know me - this was very hurtful. Felicity noticed this snub and responded
with kindness toward me. Every day that I worked on Desperate Housewives with Felicity and
the other actress, Felicity always went a step beyond and made sure to acknowledge me, find
moments of humor and levity and to make me feel as if I belonged there. I should also add, I
was the only African American Crew member employed by the show, and I often felt the
weight of that!

I am requesting you to be lenient in sentencing Ms. Huffman this Friday, September 13th,
2019. I'm sure she was doing what she thought was needed to help her child succeed in her
educational endeavors.
                                               1
                Case 1:19-cr-10117-IT Document 444 Filed 09/13/19 Page 2 of 4


From my time being around Felicity, I found her to be a caring, passionate, sensitive,
humorous, kind and accepting person. I can not imagine she does not regret the decisions
she made in this matter. I will be happy to answer any questions you may have for me in this
matter. I am attaching a brochure from the non-profit performing arts school I am the
Executive Director of.

Thank you for whatever consideration you are able to extend to Felicity Huffman.


Best -

Klair Ethridge
Executive Director
Tacoma Urban Performing Arts Center I T.U.P.A.C. I
705 Opera Alley Tacoma, WA 98402
253-327-1873 I office@tacomaupac.org I www.tacomaupac.org


(See attached file: Brochure2019.pdf)




                                               2
                                                        Case 1:19-cr-10117-IT Document 444 Filed 09/13/19 Page 3 of 4


 ALL AGES DANCE CLASSES INCLUDING
 Ballet, Contemporary, Flamenco, West
         African, Musical Theatre,
  PERFORMANCE OPPORTUNITIES FOR ALL AGES




                                                                                   Photo Credit: Jenny L. Miller


                                                                   "Where classical dance legends are
                                                                   trained" T.U.P.A.C., offers community
Photo Credit: Jenny L. Miller
                                                                   centered ballet, contemporary and
                                                                   multicultural dance classes for children,
                                                                   teens and adults.                                       Photo Credit: Theresa Guerrero

                                                                    Dance is a living, breathing ART form
                                                                    that builds self-discipline and confi-
                                                                    dence while providing students with an
                                                                    outlet for group and individual
                                                                                                                      T.U.P.A.C.
Photo Credit: Theresa Guerrero                                      creative expression.

        SAVE THE DATE: OPEN AUDITION for T.U.P.A.C.'s
                                                                    Bye-bye Ballet Pink We are leading the         "Where Classical Ballet
                  URBAN NUTCRACKER 2019                             way in promoting and creating diversity
                  TUESDAY, AUGUST 13TH !!
                                                                    and equity in the ballet community, by
                                                                                                                    Legends are Trained"
                CHECK WEBSITE FOR DETAILS!

                                                                    promoting skin toned tights and shoes.



                                                                                                                   Tacoma Urban Performing Arts Center
                                                                                                                            705 Opera Alley
                                                                                                                          Tacoma, WA 98402
  Photo Credit: Theresa Guerrero                                                                                            (253)327-1873
  SUMMER DANCE CAMPS, YEAR ROUND                                                                                           tacomaupac.org
  DANCE TECHNIQUE, CLASSES & WORK-
  SHOPS, CULTURE AND HERITAGE DANCE
                                                                        Tacoma Urban Performing Arts Center
                                                  Case 1:19-cr-10117-IT Document 444 Filed 09/13/19 Page 4 of 4


(CO-FOUNDERS                                                               OUR VISION                                   WHO WE ARE
 KABBY MITCHELL III                                                             T.U.P.A.C. envisions a future
                                                                                                                  Klair Ethridge, T.U.P.A.C. Co-Founder
                              "Kabby        Mitchel l     I I I,
                                                                                where students will be glob-
                                                                                                                  and Director, is a former professional
                              (1957 - 2017) was in his early                    ally recognized as T.U.P.A.0
                                                                                                                  dancer, technician, film and television
                              20s when he became the                            artists by the content of         producer .
                              first black company mem-                          their character, their poise
                               ber of PNB, in 1979. A charis-
                                                                                and stature, the generosity
                               matic young man clearly at                                                         J ulie Tobiason, Ballet Director, is a
                              ease with being elegantly                         of their spirit and the phe-      former Principal Dancer with Pacific
                              airborne, he danced with             nomenal contributions they make to their       Northwest Ballet (PNB) and is a current
                              the company until 1984,              communities and the planet.                    PNB faculty member.
   Puget Sound Professionals
                              reaching the rank of soloist.
                             It was the beginning of a rich
 career that took him around the world . He per-                                                                  Lynne Short, Ballet Master Instructor,
 formed with Nederlands Dans Theater, Dance
 Theater of Harlem, PNB and other companies -
                                                                          OUR MISSION                             has danced professionally with Mem-
                                                                                                                  phis Ballet, Hartford Ballet and Pacific
 but kept himself rooted here in the Pacific North-                                                               Northwest Ballet. She is current Pacific
 west, where he became a beloved choreogra-                         Tacoma Urban Performing Arts Center's
                                                                    mission is to provide our most deserving
                                                                                                                  Northwest Ballet (PNB) Faculty.
 pher, teacher, mentor and role model." - Moira
 M acdonald,                   The     Seattle       Times          youth world class opportunities to achieve
                                                                    Artistic Excellence in the Performing Arts.
                                                                                                                  Get to know our Board Members,
 KLAIR ETHRIDGE                                                                                                   Advisors, Instructors,
 Klair has always worked in the arts/
                                                                                                                  Master Teachers, Artist-in-Residence
                                                                                                                  and guest Master Teachers via our web-
 entertainment fields. She began her dance
 training at the American Ballet Theatre School,
                                                                         OUR PROMISE                              site!
 the High School of Performing Arts, Dance Thea-                   Every T.U.P.A.C. student will receive world    We value our community of volunteers!
 tre of Harlem, Alvin Ailey American Dance Thea-                   class pre-professional training to discover
 ter and various other schools of dance in New                     and develop their gift and talent in the
 York City. Klair danced in numerous stage, tele-                  performing arts.
 vision, and feature film productions.
                                                                                                                            Contact Us
                                                                                                                             T.U.P.A.C.
                                                                                                                          705 Opera Alley
                                                                                                                         Tacoma, WA 98402
                                                                                                                          (253) 327-1873
                                                                                                                      contact@tacomaupac.org
                                                                                                                        www.tacomaupac.org__...

                                                                                     Jenny L. Miller
